DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered. 
Claim Objections
Claim 16 is objected to because of the following informalities:  In line 2, “user” should be changed to --user can--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2006/0028006 A1) in view of Totman et al. (US 2004/0025091 A1). Fisher teaches a vehicle interior panel 42 comprising a line of weakening 44 along which a first portion (e.g., 56) of the panel separates from a second portion (e.g., 58) of the panel to permit an airbag 24 to deploy through a deployment opening formed in the panel along the line of weakening during airbag deployment; a sensor 46 configured to detect separation of said portions from each other and a recorder 40 configured to record said separation with respect to time. The sensor is configured to break during airbag deployment, the recorder being . 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2006/0028006 A1) in view of Totman et al. (US 2004/0025091 A1) as applied to claim 6 above, and further in view of Kim (US 8,558,707 B1). Fisher does not teach that the foil has a reduced width portion that is configured to break. Kim teaches a reduced width portion 22 that is configured to break. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a metallic foil as taught by Fisher with a reduced width portion, as taught by Kim, in order “to provide easy breakage” (column 4, lines 7-16). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2006/0028006 A1) in view of Totman et al. (US 2004/0025091 A1) as applied to claim 1 above, and further in view of Merrifield et al. (US 2002/0063417 A1). Fisher teaches that “the tear seam may be a straight line, a curved line, I-shaped, H-shaped, or any other shape or configuration.” (Paragraph 0019). Fisher does not explicitly teach a tear seam formed such that a first portion of the panel is surrounded by a second portion of the panel such that the first portion forms an airbag door that opens within the second portion during airbag deployment to form said deployment opening. Merrifield teaches a tear seam formed such that a first portion .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2006/0028006 A1) in view of Totman et al. (US 2004/0025091 A1) as applied to claim 1 above, and further in view of Massen et al. (US 2006/0041309 A1). In Totman, the connections on a common side of each sensor are implicitly electrically isolated from one another. Neither Fisher nor Totman explicitly teaches sensors that are electrically common with one another on one side. Massen teaches that electrical connections may be common or separate (paragraph 0062). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a common electrical connection, as taught by Massen, for an invention based on the combined teachings of Fisher and Totman, as set forth above, so that “less wiring is needed” (paragraph 0062). Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to try using a common electrical connection, as taught by Massen, for an invention based on the combined teachings of Fisher and Totman, as set forth above, since .
Response to Arguments
Applicant's arguments filed on February 25, 2021 have been fully considered but they are not persuasive.
Applicant argues, “First, the plurality of sensors is not a "mere duplication" of the essential parts of Fisher. A large portion of claim 1 is dedicated to the particular arrangement and functionality of the plurality of sensors. Claim 1 does not simply recite the Fisher invention with an additional Fisher sensor.” In response to this argument, the statement with respect to the “mere duplication of the essential working parts” has been removed from the rejection(s). However, the validity of the rejection(s) did not rely solely on that statement, and the rejection(s) are still valid for the other reason(s) provided.
Applicant also argues that Totman is not intended to detect a nonconsecutive separation sequence. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The data collected by a system based on a combination of Fisher and Totman, as set forth above, would indicate (e.g., via a time map – see paragraph 0064 and claim 44 of Totman) the “sequence in which the plurality of sensors detects said separation”, including “when the sequence is nonconsecutive with respect to the arranged sensors and the spaced apart locations” (as in claim 1) such that a user can “determine at which location along the perimeter said separation first occurs and at which 
With regard to applicant’s arguments in the second paragraph on page 8 of applicant’s remarks, the fact that Totman suggests that other types of sensors may also be used with an automotive airbag does not teach away from (i.e., “criticize, discredit, or otherwise discourage” – see MPEP §2145(X)(D)(1)) the use of a plurality of break-wire sensors for an automotive airbag.
With respect to new claim 18, applicant argues that the Office’s obviousness statement in the Office action filed on November 25, 2020 with respect to arranging the plurality of sensors “in a pattern having at least two dimensions” (from claim 18) “is a textbook example of a conclusory statement which is not based on any rational reasoning other than the advantages set forth by the Applicant it its own disclosure.” The sensors in Totman are arranged substantially along the entire length of the line of weakening, and it would therefore naturally follow that for an invention based on a combination of Fisher and Totman, the sensors would be arranged substantially along the entire length of the line of weakening, including the central portion (i.e., the horizontally extending portion, as shown in Figs. 3 and 4 of Fisher) of the tear seam as well as along the side portions (i.e., the vertically extending portions, as shown in Figs. 3 and 4 of Fisher) of the tear seam at the perimeter of the deployment opening such that the sensors are arranged in a pattern having at least two dimensions. That is, a combination of the teachings of Fisher and Totman would naturally result in an invention having an arrangement of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3616